DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim(s) 1, 8, 12, and 16 is/are objected to because of the following informalities:  
Claims 1, 8, 12, and 16 recite “the network packet” but it should be “a network packet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 5-6, 8-9, 11-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2009/0201709 A1) in view of Marshall et al. (US 2004/0213235 A1).

A method implemented in cooperation with a network traffic management system comprising one or more network traffic management modules, networking modules, or server modules (Fig. 24, [0210]: a packet processing unit 90 coupled to a search unit 100 using TCAM 120. Fig. 21, [0181], [0189], [0191]: a CAM includes CAM array 50, control circuit 66, pre-search circuit 67, priority encoder 70, and search result output circuit 72, etc.), the method comprising:
searching a first data structure to determine whether a first entry associated with a network flow is present in the first data structure ([0189]-[0190]: a search operation is performed in CAM array 50 (=first data structure) to select and designate a detected entry to a corresponding characteristic data of a packet data (=network flow). [0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50);
in response to determining the first entry is present in the first data structure ([0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50), using data that is output from the search of the first data structure to generate an index for a flow cache ([0192]: generate an entry address index for the selected CAM block (=flow cache) using the search result (=data that is output from the search). [0194]: the entry instruction address (which is the entry address index in [0192]) comprises CAM address and characteristic data and is output as an index); and
performing an action on the network packet ([0193]: based on address index (which is the entry address index in [0192] and entry instruction address in [0194]), a process (=action), i.e., a reading or a transfer, is executed for a packet), the flow cache entry located in the flow cache at the generated index ([0192]: the entry address index indicates the address of the entry of the selected CAM block (=flow cache entry located in the flow cache at the generated index)).
Inoue does not explicitly disclose to perform an action as indicated by a flow cache entry.
as indicated by a flow cache entry ([0051]: an index value is generated and applied to a CAM table 870. [0055]: CAM table 870 includes multiple entries, where each entry includes classification rule satisfied field and classification rule priority field. [0062]: in accordance with the classification rules, packets are processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the packet processor when processing the packet, as taught by Inoue in [0193] and [0213], to process the packet based on classification rules included in an entry of a CAM table, as taught by Marshall.
Doing so allows the processing of the packet to be based on the classification of the packet, i.e., the packet may be classified as TCP-TRAFFIC or PRIORITY-TCO-TRAFFIC (Marshall: [0061]-[0062]).

Regarding claim 2, Inoue in view of Marshall discloses all features of claim 1 as outlined above. 
Inoue further discloses wherein the first data structure is a content addressable memory ([0189]: CAM array 50 (=first data structure). [0003]: CAM is content addressable memory).

Regarding claim 3, Inoue in view of Marshall discloses all features of claim 1 as outlined above. 
Inoue further discloses wherein searching the first data structure comprises searching for at least a portion of a network flow signature ([0189]-[0190]: the searching operation in the CAM array 50 includes decoding characteristic data (=portion). Fig. 22, [0201]-[0202]: characteristic data indicates different octets of an IP address portion. [0227]: a packet includes MAC, IP address, and port number (=network flow signature). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”), the network flow signature including a plurality of packet fields of a received network packet of the network flow ([0188]: address/data input circuit 63 fetches data (=received network packet). packet data (=network flow) from the address/data input circuit 63. [0227]: the packet includes MAC, IP address, and port number (=network flow signature including a plurality of packet fields)).

Regarding claim 5, Inoue in view of Marshall discloses all features of claim 1 as outlined above. 
Inoue does not disclose, but Marshall further discloses wherein generating the index for the flow cache comprises using the data that is output from the search of the first data structure directly as the index for the flow cache (Fig. 8, [0051]: generating an index value for a CAM table (=flow cache) includes using only output of CAM 850 to generate the index. [0053]-[0054]: the use of only the output of CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output, i.e., a matching hit signal of location 100 in CAM 850 (=data that is output from the search)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by using only output of CAM 850, as taught by Marshall.
Doing so allows the logic 860 to generate the index value for the CAM table 870 by determining that both CAMs 840 and 850 do not have a matching entry (Marshall: [0051]).

Regarding claim 6, Inoue in view of Marshall discloses all features of claim 1 as outlined above. 
Inoue does not disclose, but Marshall further discloses wherein generating the index for the flow cache comprises choosing between (Fig. 8, [0051]: generating an index value for a CAM table (=flow cache) includes determining (=choosing) whether to combine outputs of CAMs 840 and 850 using the data that is output from the search of the first data structure directly as the index for the flow cache ([0053]-[0054]: the use of only the output of CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output, i.e., a matching hit signal of location 100 in CAM 850 (=data that is output from the search)) or using a combination of the data that is output from the search of the first data structure and at least a portion of a network flow signature to generate the index for the flow cache ([0052], [0054]: the combination of outputs of CAM 840 (see [0048]-[0049] for content of CAM 840) and CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output. [0048]-[0049]: CAM 840 includes a value generated by concatenating selected packet field value 670 with contents of the field of a packet (=portion of a network flow signature). [0043]: the packet field value 670 may be a VLAN or port associated with the packet. Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by determining whether to combine outputs of CAMs 840 and 850 or only use output of CAM 850, as taught by Marshall.
Doing so allows the logic 860 to generate the index value for the CAM table 870 by considering whether both CAMs 840 and 850 have a matching entry or not (Marshall: [0051]).

Regarding claim 8, Inoue discloses A system comprising one or more network traffic management modules, networking modules, or server modules, memory comprising programmed instructions stored thereon, and one or more processors configured to be capable of executing the stored programmed instructions to (Fig. 24, [0210]: a packet processing unit 90 includes a CPU and is coupled to a general purpose memory 105 and a search unit 100 using TCAM 120. [0215]: the general memory includes data for the CPU. Fig. 21, [0181], [0189], [0191]: a CAM includes CAM array 50, control circuit 66, pre-search circuit 67, priority encoder 70, and search result output circuit 72, etc.):
search a first data structure to determine whether a first entry associated with a network flow is present in the first data structure ([0189]-[0190]: a search operation is performed in CAM array 50 (=first data structure) to select and designate a detected entry to a corresponding characteristic data of a packet data (=network flow). [0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50);
in response to determining the first entry is present in the first data structure ([0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50), use data that is output from the search of the first data structure to generate an index for a flow cache ([0192]: generate an entry address index for the selected CAM block (=flow cache) using the search result (=data that is output from the search). [0194]: the entry instruction address (which is the entry address index in [0192]) comprises CAM address and characteristic data and is output as an index); and
perform an action on the network packet ([0193]: based on address index (which is the entry address index in [0192] and entry instruction address in [0194]), a process (=action), i.e., a reading or a transfer, is executed for a packet), the flow cache entry located in the flow cache at the generated index ([0192]: the entry address index indicates the address of the entry of the selected CAM block (=flow cache entry located in the flow cache at the generated index)).
Inoue does not explicitly disclose to perform an action as indicated by a flow cache entry.
as indicated by a flow cache entry ([0051]: an index value is generated and applied to a CAM table 870. [0055]: CAM table 870 includes multiple entries, where each entry includes classification rule satisfied field and classification rule priority field. [0062]: in accordance with the classification rules, packets are processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the packet processor when processing the packet, as taught by Inoue in [0193] and [0213], to process the packet based on classification rules included in an entry of a CAM table, as taught by Marshall.
Doing so allows the processing of the packet to be based on the classification of the packet, i.e., the packet may be classified as TCP-TRAFFIC or PRIORITY-TCO-TRAFFIC (Marshall: [0061]-[0062]).

Regarding claim 9, Inoue in view of Marshall discloses all features of claim 8 as outlined above. 
Inoue further discloses wherein searching the first data structure comprises searching for at least a portion of a network flow signature ([0189]-[0190]: the searching operation in the CAM array 50 includes decoding characteristic data (=portion). Fig. 22, [0201]-[0202]: characteristic data indicates different octets of an IP address portion. [0227]: a packet includes MAC, IP address, and port number (=network flow signature). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”), the network flow signature including a plurality of packet fields of a received network packet of the network flow ([0188]: address/data input circuit 63 fetches data (=received network packet). [0190]: the characteristic data is included in the packet data (=network flow) from the address/data input circuit 63. [0227]: the packet includes MAC, IP address, and port number (=network flow signature including a plurality of packet fields)).


Inoue does not disclose, but Marshall further discloses wherein generating the index for the flow cache comprises choosing between (Fig. 8, [0051]: generating an index value for a CAM table (=flow cache) includes determining (=choosing) whether to combine outputs of CAMs 840 and 850 or use only output of CAM 850 to generate the index) using the data that is output from the search of the first data structure directly as the index for the flow cache ([0053]-[0054]: the use of only the output of CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output, i.e., a matching hit signal of location 100 in CAM 850 (=data that is output from the search)) or using a combination of the data that is output from the search of the first data structure and at least a portion of a network flow signature to generate the index for the flow cache ([0052], [0054]: the combination of outputs of CAM 840 (see [0048]-[0049] for content of CAM 840) and CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output. [0048]-[0049]: CAM 840 includes a value generated by concatenating selected packet field value 670 with contents of the field of a packet (=portion of a network flow signature). [0043]: the packet field value 670 may be a VLAN or port associated with the packet. Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by determining whether to combine outputs of CAMs 840 and 850 or only use output of CAM 850, as taught by Marshall.


Regarding claim 12, Inoue discloses A non-transitory computer readable medium having stored thereon instructions comprising executable code that, when executed by on e or more processors, causes the processors to: (Fig. 24, [0210]: a packet processing unit 90 includes a CPU and is coupled to a general purpose memory 105 and a search unit 100 using TCAM 120. [0215]: the general memory includes data for the CPU):
search a first data structure to determine whether a first entry associated with a network flow is present in the first data structure ([0189]-[0190]: a search operation is performed in CAM array 50 (=first data structure) to select and designate a detected entry to a corresponding characteristic data of a packet data (=network flow). [0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50);
in response to determining the first entry is present in the first data structure ([0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50), use data that is output from the search of the first data structure to generate an index for a flow cache ([0192]: generate an entry address index for the selected CAM block (=flow cache) using the search result (=data that is output from the search). [0194]: the entry instruction address (which is the entry address index in [0192]) comprises CAM address and characteristic data and is output as an index); and
perform an action on the network packet ([0193]: based on address index (which is the entry address index in [0192] and entry instruction address in [0194]), a process (=action), i.e., a reading or a transfer, is executed for a packet), the flow cache entry located in the flow cache at the generated index ([0192]: the entry address index indicates the address of the entry of the selected CAM block (=flow cache entry located in the flow cache at the generated index)).
as indicated by a flow cache entry.
However, Marshall discloses to perform an action as indicated by a flow cache entry ([0051]: an index value is generated and applied to a CAM table 870. [0055]: CAM table 870 includes multiple entries, where each entry includes classification rule satisfied field and classification rule priority field. [0062]: in accordance with the classification rules, packets are processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the packet processor when processing the packet, as taught by Inoue in [0193] and [0213], to process the packet based on classification rules included in an entry of a CAM table, as taught by Marshall.
Doing so allows the processing of the packet to be based on the classification of the packet, i.e., the packet may be classified as TCP-TRAFFIC or PRIORITY-TCO-TRAFFIC (Marshall: [0061]-[0062]).

Regarding claim 13, Inoue in view of Marshall discloses all features of claim 12 as outlined above. 
Inoue further discloses wherein searching the first data structure comprises searching for at least a portion of a network flow signature ([0189]-[0190]: the searching operation in the CAM array 50 includes decoding characteristic data (=portion). Fig. 22, [0201]-[0202]: characteristic data indicates different octets of an IP address portion. [0227]: a packet includes MAC, IP address, and port number (=network flow signature). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”), the network flow signature including a plurality of packet fields of a received network packet of the network flow ([0188]: address/data input circuit 63 fetches data (=received network packet). [0190]: the characteristic data is included in the packet data (=network flow) from the address/data MAC, IP address, and port number (=network flow signature including a plurality of packet fields)).

Regarding claim 15, Inoue in view of Marshall discloses all features of claim 12 as outlined above. 
Inoue does not disclose, but Marshall further discloses wherein generating the index for the flow cache comprises choosing between (Fig. 8, [0051]: generating an index value for a CAM table (=flow cache) includes determining (=choosing) whether to combine outputs of CAMs 840 and 850 or use only output of CAM 850 to generate the index) using the data that is output from the search of the first data structure directly as the index for the flow cache ([0053]-[0054]: the use of only the output of CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output, i.e., a matching hit signal of location 100 in CAM 850 (=data that is output from the search)) or using a combination of the data that is output from the search of the first data structure and at least a portion of a network flow signature to generate the index for the flow cache ([0052], [0054]: the combination of outputs of CAM 840 (see [0048]-[0049] for content of CAM 840) and CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output. [0048]-[0049]: CAM 840 includes a value generated by concatenating selected packet field value 670 with contents of the field of a packet (=portion of a network flow signature). [0043]: the packet field value 670 may be a VLAN or port associated with the packet. Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”).

Doing so allows the logic 860 to generate the index value for the CAM table 870 by considering whether both CAMs 840 and 850 have a matching entry or not (Marshall: [0051]).

Regarding claim 16, Inoue discloses A network traffic management apparatus, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to (Fig. 24, [0210]: a packet processing unit 90 includes a CPU and is coupled to a general purpose memory 105 and a search unit 100 using TCAM 120. [0215]: the general memory includes data for the CPU):
search a first data structure to determine whether a first entry associated with a network flow is present in the first data structure ([0189]-[0190]: a search operation is performed in CAM array 50 (=first data structure) to select and designate a detected entry to a corresponding characteristic data of a packet data (=network flow). [0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50);
in response to determining the first entry is present in the first data structure ([0192]: select a search result for an entry (=present) in a CAM block of the CAM array 50), use data that is output from the search of the first data structure to generate an index for a flow cache ([0192]: generate an entry address index for the selected CAM block (=flow cache) using the search result (=data that is output from the search). [0194]: the entry instruction address (which is the entry address index in [0192]) comprises CAM address and characteristic data and is output as an index); and
perform an action on the network packet ([0193]: based on address index (which is the entry address index in [0192] and entry instruction address in [0194]), a process (=action), i.e., a reading or a transfer, is executed for a packet), the flow cache entry located in the flow cache at the generated index ([0192]: the entry address index indicates the address of the entry of the selected CAM block (=flow cache entry located in the flow cache at the generated index)).
Inoue does not explicitly disclose to perform an action as indicated by a flow cache entry.
However, Marshall discloses to perform an action as indicated by a flow cache entry ([0051]: an index value is generated and applied to a CAM table 870. [0055]: CAM table 870 includes multiple entries, where each entry includes classification rule satisfied field and classification rule priority field. [0062]: in accordance with the classification rules, packets are processed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the packet processor when processing the packet, as taught by Inoue in [0193] and [0213], to process the packet based on classification rules included in an entry of a CAM table, as taught by Marshall.
Doing so allows the processing of the packet to be based on the classification of the packet, i.e., the packet may be classified as TCP-TRAFFIC or PRIORITY-TCO-TRAFFIC (Marshall: [0061]-[0062]).

Regarding claim 17, Inoue in view of Marshall discloses all features of claim 16 as outlined above. 
Inoue further discloses wherein searching the first data structure comprises searching for at least a portion of a network flow signature ([0189]-[0190]: the searching operation in the CAM array 50 includes decoding characteristic data (=portion). Fig. 22, [0201]-[0202]: characteristic data indicates different octets of an IP address portion. [0227]: a packet includes MAC, IP address, and port number (=network flow signature). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”), the network flow signature including a plurality of packet fields of a received network packet of the network flow ([0188]: address/data input circuit 63 fetches data (=received network packet). [0190]: the characteristic data is included in the packet data (=network flow) from the address/data input circuit 63. [0227]: the packet includes MAC, IP address, and port number (=network flow signature including a plurality of packet fields)).

Regarding claim 19, Inoue in view of Marshall discloses all features of claim 16 as outlined above. 
Inoue does not disclose, but Marshall further discloses wherein generating the index for the flow cache comprises choosing between (Fig. 8, [0051]: generating an index value for a CAM table (=flow cache) includes determining (=choosing) whether to combine outputs of CAMs 840 and 850 or use only output of CAM 850 to generate the index) using the data that is output from the search of the first data structure directly as the index for the flow cache ([0053]-[0054]: the use of only the output of CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output, i.e., a matching hit signal of location 100 in CAM 850 (=data that is output from the search)) or using a combination of the data that is output from the search of the first data structure and at least a portion of a network flow signature to generate the index for the flow cache ([0052], [0054]: the combination of outputs of CAM 840 (see [0048]-[0049] for content of CAM 840) and CAM 850 (=first data structure) to generate a CAM table index value (=index for the flow cache) may be based on an association with a matching location or an address or any other forms of output. [0048]-[0049]: CAM 840 includes a value generated by concatenating selected packet field value 670 with contents of the field of a packet (=portion of a network flow signature). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by determining whether to combine outputs of CAMs 840 and 850 or only use output of CAM 850, as taught by Marshall.
Doing so allows the logic 860 to generate the index value for the CAM table 870 by considering whether both CAMs 840 and 850 have a matching entry or not (Marshall: [0051]).

	Claim(s) 4, 10, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2009/0201709 A1) in view of Marshall et al. (US 2004/0213235 A1) and Caprioli et al. (US 2009/0187727 A1).

Regarding claim 4, Inoue in view of Marshall discloses all features of claim 1 as outlined above. 
Inoue in view of Marshall does not disclose, but Caprioli discloses wherein generating the index for the flow cache comprises ([0036], [0049]: generate an index for a location in a memory structure / lookup table / TLB (=flow cache)):
combining the data that is output from the search of the first data structure with at least a portion of a network flow signature to generate a modified signature ([0049]: (4) combining some or all of address and non-address information (=modified signature). [0030]: address information (=network flow signature) are included in a received request and non-address information are associated with the request. [0039]: non-address information are gathered from a processor and include a TLB ID (=data that is output from the search) in a TLB. [0028]: TLB is a circuit structure, such as a CAM (=first data structure). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”); and
hashing the modified signature to generate the index for the flow cache ([0049]: to generate the index for the entry in the TLB (=flow cache) it includes (5) any another operation or combination of operations, i.e., (4) combining the some or all of the address information and non-address information and (2) use a hashing function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to combine some or all of address and non-address information and use a hash function to generate the index, as taught by Caprioli.
Doing so provides a TLB write for a physical-address-to-virtual-address mapping for a set of virtual addresses (Caprioli: [0048]).

Regarding claim 10, Inoue in view of Marshall discloses all features of claim 8 as outlined above. 
Inoue in view of Marshall does not disclose, but Caprioli discloses wherein generating the index for the flow cache comprises ([0036], [0049]: generate an index for a location in a memory structure / lookup table / TLB (=flow cache)):
combining the data that is output from the search of the first data structure with at least a portion of a network flow signature to generate a modified signature ([0049]: (4) combining some or all of address and non-address information (=modified signature). [0030]: address information (=network flow signature) are included in a received request and non-address information are associated with the request. [0039]: non-address information are gathered from a processor and include a TLB ID (=data that is output from the search) in a TLB. [0028]: TLB is a circuit structure, such as a CAM (=first data structure). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”); and
hashing the modified signature to generate the index for the flow cache ([0049]: to generate the index for the entry in the TLB (=flow cache) it includes (5) any another operation or combination of operations, i.e., (4) combining the some or all of the address information and non-address information and (2) use a hashing function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to combine some or all of address and non-address information and use a hash function to generate the index, as taught by Caprioli.
Doing so provides a TLB write for a physical-address-to-virtual-address mapping for a set of virtual addresses (Caprioli: [0048]).

Regarding claim 14, Inoue in view of Marshall discloses all features of claim 12 as outlined above. 
Inoue in view of Marshall does not disclose, but Caprioli discloses wherein generating the index for the flow cache comprises ([0036], [0049]: generate an index for a location in a memory structure / lookup table / TLB (=flow cache)):
combining the data that is output from the search of the first data structure with at least a portion of a network flow signature to generate a modified signature ([0049]: (4) combining some or all of address and non-address information (=modified signature). [0030]: address information (=network flow signature) are included in a received request and non-address information are associated with the request. [0039]: non-address information are gathered from a processor and include a TLB ID (=data that is output from the search) in a TLB. [0028]: TLB is a circuit structure, such as a CAM (=first data structure). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”); and
hashing the modified signature to generate the index for the flow cache ([0049]: to generate the index for the entry in the TLB (=flow cache) it includes (5) any another operation or combination of operations, i.e., (4) combining the some or all of the address information and non-address information and (2) use a hashing function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to combine some or all of address and non-address information and use a hash function to generate the index, as taught by Caprioli.
Doing so provides a TLB write for a physical-address-to-virtual-address mapping for a set of virtual addresses (Caprioli: [0048]).

Regarding claim 18, Inoue in view of Marshall discloses all features of claim 16 as outlined above. 
Inoue in view of Marshall does not disclose, but Caprioli discloses wherein generating the index for the flow cache comprises ([0036], [0049]: generate an index for a location in a memory structure / lookup table / TLB (=flow cache)):
combining the data that is output from the search of the first data structure with at least a portion of a network flow signature to generate a modified signature ([0049]: (4) combining some or all of address and non-address information (=modified signature). [0030]: address information (=network flow signature) are included in a received request and non-address information are gathered from a processor and include a TLB ID (=data that is output from the search) in a TLB. [0028]: TLB is a circuit structure, such as a CAM (=first data structure). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”); and
hashing the modified signature to generate the index for the flow cache ([0049]: to generate the index for the entry in the TLB (=flow cache) it includes (5) any another operation or combination of operations, i.e., (4) combining the some or all of the address information and non-address information and (2) use a hashing function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to combine some or all of address and non-address information and use a hash function to generate the index, as taught by Caprioli.
Doing so provides a TLB write for a physical-address-to-virtual-address mapping for a set of virtual addresses (Caprioli: [0048]).

	Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2009/0201709 A1) in view of Marshall et al. (US 2004/0213235 A1) and Sivan et al. (US 8,687,636 B1).

Regarding claim 7, Inoue in view of Marshall discloses all features of claim 1 as outlined above. 
Inoue does not disclose, but Marshall further discloses wherein the flow cache comprises a first plurality of entries accessed using indexes ([0055]: CAM table 870 (=flow cache) comprises multiple entries. [0051]: each entry includes an index value that is applied to the CAM table 870, i.e., the and a second plurality of entries accessed using indexes generated using outputs from the first data structure ([0055]: CAM table 870 comprises multiple entries. [0051]: each entry includes an index value that is applied to the CAM table 870, i.e., the index may be generated using outputs of CAMs 850 (=first data structure) and CAM 840).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by using only CAM 850 or CAMs 840 and 850 for the CAM table 870, as taught by Marshall.
Doing so allows the logic 860 to generate the index value for the CAM table 870 by considering whether both CAMs 840 and 850 have a matching entry or not (Marshall: [0051]).
Inoue in view of Marshall does not disclose, but Sivan discloses indexes generated using only network flow signatures of the network flows (col. 11 ll. 39-45 and ll. 57-62: an IPCL 128 is a table or a memory format (=flow cache) that includes a plurality of entries, wherein each entry includes an index. The indexes are generated based on one or more fields of headers (=network flow signatures) of packets (=network flows). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by using only CAM 850 or CAMs 840 and 850 for the CAM table 870, as taught by Marshall, and further modify the generation of the index by using only CAM 850, as taught by Marshall, to be based on one or more fields of headers of packets, as taught by Sivan.


Regarding claim 20, Inoue in view of Marshall discloses all features of claim 16 as outlined above. 
Inoue does not disclose, but Marshall further discloses wherein the flow cache comprises a first plurality of entries accessed using indexes ([0055]: CAM table 870 (=flow cache) comprises multiple entries. [0051]: each entry includes an index value that is applied to the CAM table 870, i.e., the index may be generated using only output of CAM 850) and a second plurality of entries accessed using indexes generated using outputs from the first data structure ([0055]: CAM table 870 comprises multiple entries. [0051]: each entry includes an index value that is applied to the CAM table 870, i.e., the index may be generated using outputs of CAMs 850 (=first data structure) and CAM 840).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by using only CAM 850 or CAMs 840 and 850 for the CAM table 870, as taught by Marshall.
Doing so allows the logic 860 to generate the index value for the CAM table 870 by considering whether both CAMs 840 and 850 have a matching entry or not (Marshall: [0051]).
Inoue in view of Marshall does not disclose, but Sivan discloses indexes generated using only network flow signatures of the network flows (col. 11 ll. 39-45 and ll. 57-62: an IPCL 128 is a table or a memory format (=flow cache) that includes a plurality of entries, wherein each entry includes an index. The indexes are generated based on one or more fields of headers (=network flow packets (=network flows). Note: as per applicant’s disclosure in [0058]: “flow signature can include a tuple or collection of information generated from header(s) of the network packet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the priority encoder 70 when generating the entry address index, as taught by Inoue in [0192], to generate the index value by using only CAM 850 or CAMs 840 and 850 for the CAM table 870, as taught by Marshall, and further modify the generation of the index by using only CAM 850, as taught by Marshall, to be based on one or more fields of headers of packets, as taught by Sivan.
Doing so provides a correspondence between one or more fields of headers of packets and key formats; thus allowing to format and populate keys and accessing a TCAM (Sivan: col. 11 ll. 39-44 and 57-67).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Li et al. (US 2016/0149812 A1) (cited in IDS) – teaches a security device receives data packets (=network flow) and generates flow keys based on tuple information (=network flow signature) of the received data packets. The flow keys are used to generate two hash values: flow hash value and entry hash value, where both hash values are used to index a flow table (=first data structure). The flow table includes two hash tables: hash map table and flow data table. The entry hash values are used to compare (=search) against stored entry hash values (=first entry) and when a match is found (=is present), an entry index value e_index (=index) is generated for each bit set in the entry hash match code (=data that is output from the search). The entry index e_index is used to index a flow data table (=flow cache) comprising of multiple entry index values. Each entry contains a flow key operations (=action) are performed on the received data packets, i.e., network security functions. ([0020]). The flow table may be implemented using TCAM. ([0023]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478